PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/506,425
Filing Date: 9 Jul 2019
Appellant(s): WHIRLPOOL CORPORATION



__________________
Aaron J. Wong
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 11, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 16, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 8-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn since these claims have been canceled.  Additionally, the rejection of claims 8-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn since these claims have been canceled.
(2) Response to Argument
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Doh (US 2011/0277515) in view of Dunsbergen et al.  (US 2017/0037558), Huang et al.  (“Stable Superhydrophobic Surface via Carbon Nanotubes Coated with a ZnO Thin Film”) and Bao et al.  (“Next-Generation Composite Coating System: Nanocoating”)
	Appellant argues that the “hyper-slippery coating” or “the smooth coating or slippery surface with a ‘low coefficient of friction’ disclosed in Dunsbergen” is different than a superhydrophobic coating as claimed.  The Examiner acknowledges this argument, but notes that the rejection that has been made is not an anticipation rejection, but an obviousness rejection.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, Dunsbergen discloses that a “hydrophobic or hyper-slippery surface” (emphasis added) may be used with bulk containers or bulk dispensers and that “a hydrophobic coating can prevent the build-up of any material and provide for full usage of treating chemistry by the user” (paragraph 221).  Therefore, it is clear that Dunsbergen discloses use of a hydrophobic coating as an alternative type of coating to a hyper-slippery coating, and a PHOSITA would have been motivated to seek out hydrophobic (or superhydrophobic) coating materials to obtain the benefits of hydrophobic or hyper-slippery coatings discussed by Dunsbergen.  The Examiner respectfully believes that having a hydrophobic coating would have been obvious to a PHOSITA at the time of the effective filing date of the claimed invention.
Appellant also states that Dunsbergen discloses an example coating, LIQUIGLIDE, as the only example of a coating, without any disclosure of broader non-preferred embodiments.  The Examiner respectfully finds these statements to be unpersuasive in rebutting the prima facie case of obviousness which has been made.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  A PHOSITA is not an automaton and would not have been limited to the single example coating disclosed by Dunsbergen, but would have been motivated to seek out hydrophobic coating materials to obtain the benefits of having hydrophobic or hyper-slippery coatings discussed by Dunsbergen.  Additionally, the Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123.  Since Dunsbergen teaches the use of a hydrophobic or hyper-slippery surface with a dispenser to prevent build-up of treating chemistry (paragraph 221), it is considered to be obvious to a PHOSITA to modify Doh to have a hydrophobic coating to provide a hydrophobic surface to obtain the benefits of having hydrophobic or hyper-slippery coatings discussed by Dunsbergen (paragraph 221).
Appellant argues that Huang differs from the invention because its ZnO film is “very smooth,” has “ultralow surface roughness,” “low surface energy,” and “the nanotube feature is lost,” and Huang seeks to actively remove the feature that provides the superhydrophobic coating of the present concept; the irregular microstructure provided by the randomly stacked fluorographene.  First, it is noted that this argument is not commensurate in scope with the claims which require “a coating including carbon nanotubes blended with zinc oxide and having an irregular microstructure constructed by randomly stacked fluorographene.”  Additionally, it is noted that the Examiner has not relied upon Huang for the teaching of the “irregular microstructure . . . provided by the randomly stacked fluorographene” (this feature is taught by Bao and discussed below).  Additionally, the Examiner respectfully disagrees with the characterization that Huang seeks to actively remove the feature that provides the superhydrophobic coating.  Huang discloses that when a surface is rough or microtextured with a low interfacial free energy, the contact angle of water can reach almost 180 degrees and the surface will remain dry (page 1, col. 1, lines 3-12).  Huang discloses that observation of the surface morphology of a ZnO film deposited on a Si wafer, via atomic force microscopy, showed that the root-mean-square roughness of the ZnO film is 1.7 nm and the peak-to-peak roughness is only 17.1 nm (page 2, col. 1, lines 6-17).  Huang further discloses that the ZnO coating reduces the surface roughness of the CNT template but maintains the nanostructures by formation of protrusions and also shows an SEM of the ZnO-coated CNT which clearly retains some degree surface roughness and irregular microstructure (Figures 1b, 1c; page 2, col. 2, lines 11-13).  Additionally, the ZnO-coated CNTs possess the nanofeatured topography inherent in the aligned CNTs template and the low surface energy of the ZnO film (page 3, conclusion).  Therefore, the Examiner respectfully believes that Huang seeks to actively provide the feature that provides superhydrophobic coating, namely, a rough or microtextured surface.
Appellant also notes that the zinc oxide film is provided as a coating over the carbon nanotubes which is different than the carbon nanotubes that are blended with zinc oxide as claimed in claim 1.  It appears that Appellant is arguing that the ZnO coating of Huang would not meet the blended limitation.  The Examiner respectfully disagrees because Huang discloses that the ZnO coating encapsulates the CNTs, and the ZnO is filled in the space between the individual nanotubes as shown in Figure 1c (page 2, col. 2, lines 2-6).  Therefore, the ZnO coating of Huang on a nanostructure template, such as CNTs, broadly and reasonably results in the ZnO being blended with that nanostructure template.
Appellant argues that Huang teaches away from the coating in claim 1 because there is a discussion of seepage into voids which occurs on aligned carbon nanotubes and ZnO nanorods.  The Examiner respectfully disagrees because Huang has not been relied upon for its teaching of aligned carbon nanotubes or ZnO nanorods with seepage (this discussion references prior works; see References and Notes: 6 and 7).  Instead, Huang is relied upon for its teaching of an aligned carbon nanotube template with a ZnO thin film thereon (abstract).
It is considered to be obvious to a PHOSITA to further modify Doh and Dunsbergen with Huang, providing a known superhydrophobic coating which predictably provides the benefits noted by Dunsbergen, but is an improvement and provides a very high degree of hydrophobicity.
Appellant argues that the epoxy coating with fluorographene of Bao is different than a coating of claim 1.  The Examiner acknowledges this argument, but notes that the rejection that has been made is not an anticipation rejection, but an obviousness rejection.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Appellant also argues that one would not look to Bao because graphene promotes corrosion of metal instead of preventing it, so one would be disinclined to use a coating as claimed.  First, this argument is not commensurate in scope with the claims which only require “a coating including carbon nanotubes blended with zinc oxide and having an irregular microstructure constructed by randomly stacked fluorographene."  Second, the Examiner respectfully disagrees because Bao is not relied upon for its teachings of using graphene or monolayer graphene, but for its teaching of using fluorographene wherein the superhydrophobicity of the fluorographene nanocoating was ascribed to the irregular microstructure constructed by randomly stacked fluorographene (page 4, col. 2, lines 39-49).  Randomly stacked fluorographene is not merely graphene or monolayer graphene.
One of ordinary skill in the art would recognize that the CNTs of Huang provide a nanofeatured topography and the fluorographene of Bao also provide an irregular microstructure and the combination of nanostructures acting as templates in a ZnO coating would result in a rough or microtextured surface and there would be a reasonable expectation of success of providing a superhydrophobic coating.  See MPEP 2144.06.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID G CORMIER/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
Conferees:
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                   

/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.